262 P.3d 1253 (2011)
2011 WY 135
Thomas Avery GLENN, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. S-11-0132.
Supreme Court of Wyoming.
September 21, 2011.

ORDER AFFIRMING THE JUDGMENT AND SENTENCE OF THE DISTRICT COURT
[¶ 1] This matter came before the Court upon its own motion following notification that appellant has not filed a pro se brief within the time allotted by this Court. Appellant pled "no contest" to three charges: (1) criminal entry, a misdemeanor; (2) possession of marijuana, a third offense felony; and (3) felony interference with a peace officer. The district court imposed concurrent sentences of 2 to 4 years on the felonies, with those sentences to be served concurrently to the misdemeanor sentence. This is Appellant's direct appeal from those convictions. On July 6, 2011, Appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record and the "Anders brief" submitted by counsel, this Court, on July 25, 2011, entered its "Order Granting Permission for Court Appointed Counsel to Withdraw." That Order notified Appellant that the District Court's April 7, 2011, "Judgment and Sentence" would be affirmed unless, on or before September 12, 2011, Appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking note that Appellant, Thomas Avery Glenn, has not filed a brief or other pleading within the time allotted, the Court finds that the district court's "Judgment and Sentence" should be affirmed. It is, therefore,
[¶ 2] ORDERED that the District Court's April 7, 2011 "Judgment and Sentence" be, and the same hereby is, affirmed.
[¶ 3] DATED this 21st day of September, 2011.
BY THE COURT:
  /s/ MARILYN S. KITE
  Chief Justice